DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 11/23/2021 has been considered.
	Applicant’s response by virtue of amendment to claim(s) 1-14 has overcome the Examiner’s rejection under 35 USC § 112(a) paragraph (necessitated by amendment).    
	Applicant’s response by virtue of amendment to claim(s) 1-14 has NOT overcome the Examiner’s rejection under 35 USC § 112(b) paragraph (necessitated by amendment).    
	Claim 1 is amended.
	Claims 1-14 are pending in this application and an action on the merits follows.
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
metes and bounds of “appearance of the completed properly- configured display”, “appearance of a properly-configured though incomplete display” in light of the specification. Examiner is unclear, specifically because it requires the exercise of subjective judgment without restriction, and the specification did not provide a reasonably clear and exclusive definition, see para. 38 of the specification. In addition, the current amendment does not define what complete and incomplete means, it only states how products are included and their relative positions, but still do not define what are the appearance.  Therefore, Examiner still unclear what is the metes and bounds of this limitations, what is before completely formed, half formed, 10% formed, etc.
	Claims 2-14 depend from claim 1 and do not cure the deficiencies set forth above.
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (U.S. 20150088703 A1) in view of Birch (U.S. 20140201040 A1).
	Regarding claim 1, Yan discloses a method comprising: 
	specifying an appearance of a completed properly-configured display  as regards the particular products that are to be included in the display and relative positions of those products in the display, wherein the display includes a plurality of discrete loose components; (¶¶35, 66-67, 98 – figure 7 - The GUI may allow the user to place one or more copies of images into the scene[specifying the appearance]….the user may drag-and-drop and scale images of…products [a first product and a plurality of a second product] into an image of specific shelves [completed properly-configured display] or racks in an aisle of a grocery store to simulate how the actual objects will look when placed in the aisle. The placement of the images of the objects may be free-form and left to the discretion of the designing user [specifying the appearance]…. the placement of the objects may be based on an applicable merchandizing agreement”, “Generating new and editing existing planograms may include selecting objects, defining or reconfiguring physical locations, and the defining the relative arrangement of objects within the framework of the physical locations.”, “relative positions”)
	forming a first image that presents the appearance of the completed properly-configured display; (¶¶66-68, 71-72, 98, 99 – “The resulting a user of a client computing device 140 the tools to generate new or edit existing planograms…[first image and second images … drag-and-drop and scale images of signs or products into an image of specific shelves or racks in an aisle of a grocery store to simulate how the actual objects will look when placed in the aisle… …edited scene may describe the arrangement of the images of the objects relative to one another and the image of the physical location….The placement of the images of the objects may be free-form and left to the discretion of the designing user [completed properly-configured]…The resulting edited scene may then be saved as a scene file [first image and second images]…the graphic representation 711 of the corresponding planogram is a rendered image of the shelves with icons of various products 630 [first photographic image and second photographic images]”)
	forming a second image that presents an appearance of a properly-configured (same as above, ¶¶66-68, 71-72, 98, 99)
	providing the first and second image and information regarding the discrete loose components to a retail shopping facility; (¶26 – “generating and distributing graphic representations of planograms [providing] that may be overlaid or superimposed onto captured images of real world physical locations…useful in providing intuitive references or guides for stock persons and merchandisers [retail shopping facility] when arranging products and signage in a particular location according to the requirements of various applicable merchandising and advertising agreements. As used herein, the term "physical location" refers to the actual real-world location, such a shelf”)
	when forming a physical display at the retail shopping facility that includes components corresponding to the plurality of discrete loose components: (¶26 - useful in providing intuitive references or guides for stock persons and merchandisers [retail shopping facility] when arranging products [products]…real-world location, such a shelf)
	using a mobile camera-equipped device to visually overlay the second image on an image of the physical display to thereby facilitate comparing the only partially-completed physical display with the appearance of a properly-configured (¶¶26, 91, 99 - a camera viewfinder mode that shows a graphic representations of the planograms (e.g., rendered pictures of items on the shelf) [the second image] superimposed over a live view of the physical location [image of the physical display, see figure 3] with highlighted regions [comparing] to point where the condition of physical location does not comply with the associated planogram (e.g., where items on the shelf are missing [partially completed physical display] or need to be moved [completed physical display] )	
	using the mobile camera-equipped device to visually overlay the first image over an image of the physical display to thereby facilitate comparing the physical display with the appearance of a completed properly- configured display.  (¶¶26, 91, 99 - a camera viewfinder mode that shows a graphic representations of the planograms (e.g., rendered pictures of items on the shelf) [the first image] superimposed over a live view of the physical location [image of the physical display, see figure 3] with highlighted regions [comparing] to point where the condition of physical location does not comply with the associated planogram (e.g., where items on the shelf are missing [partially completed physical display] or need to be moved [completed physical display])
	Yan substantially discloses the claimed invention, however, does not explicitly disclose "forming a second image that presents an appearance of a properly-configured though incomplete display", "using a mobile camera-equipped device to visually overlay the second image on an image of the physical display when the physical display is only partially completed to thereby facilitate comparing the only partially-completed physical display with the appearance of a properly-configured though incomplete display".
	However, Birch discloses:
	forming a second image that presents an appearance of a properly-configured though incomplete display (¶¶21, 24 -  the PS-aware planogram display system 100 may also display the planogram in a partially-transparent form overlaid on top of the image acquired by the PS-aware planogram display system 100… the planogram 190 and acquired image 140 are illustrated as displayed together in accordance with various embodiments, ¶¶34-38 - generate a transparent version of the planogram 190 [forming] …the planogram 190 may include a representation of one or more products… the planogram 190 may be displayed in a partially transparent version [translucent] and placed over the acquired image 140.. figure 7 – see second shelf [incomplete], figure 8 – see overlay)
	using a mobile camera-equipped device to visually overlay the second image on an image of the physical display when the physical display is only partially completed to thereby facilitate comparing the only partially-completed physical display with the appearance of a properly-configured though incomplete display (see above ¶¶21, 24, 34-38, figures 3, 7 and 8)
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Yan to include the above limitations as taught by Birch, in order to allow employees to make easy use of planograms, (see:Birch, 4). 
	Further, Yan in view of Birch does not explicitly disclose “before the physical display is completely formed… to thereby assess whether the physical display has been, so far, properly put together; and…upon completing formation of the physical display… thereby assess whether the completed physical display is properly configured.”
	Since retailer shelf compliance is a key factor in the success in the brick and mortar business, the most common vehicle for business to check for compliance is by inspect the physical display/shelf, and check if the physical display complies with an agreed agreement Yan in view of Birch, overlaid or superimposed onto captured images of real world physical locations/shelf are useful in providing intuitive references or guides for stock persons and merchandisers when arranging products, (note: Yan discloses the overlay of a display with completed properly- configured display image, and Birch disclose overlay with a display and a properly-configured though incomplete display image, see Yan ¶26, 91, 99 and Birth ¶21-24), are known in the community. With this in mind, this practice would be able to be applicable for employees to overlay planograms/images of completed properly-configured, or/and overlay planograms/images of  properly-configured though incomplete display of planed product placement before product placement is completed, and/or after product placement is completed, in order to asses if the product placement is so far correctly placed, and if product placement is complete and correctly placed. 
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to overlay planograms/images of  properly-configured though incomplete display of planed product placement before product placement is completed, and/or after product placement is completed, and incorporate into the teaching of Yan in view of Birtch since there are a finite number [(1) Incomplete and (2) Complete] of identified, predictable potential solutions (i.e. overlay planogram/images) to the recognized need (shelf arrangement for agreement compliance) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
	Regarding claim 2, the combination discloses:
	wherein the plurality of discrete loose components includes at least two different products. (Yan discloses different types of canned fruit in a display case, ¶35)  
	Regarding claim 3, the combination discloses:
 wherein the plurality of discrete loose components includes a plurality of a first product and a plurality of a second product.  (Yan discloses canned peaches should be placed to the left of the canned pears that should be placed, ¶35)
	Regarding claim 4, the combination discloses: 
	wherein the first and second images are at least partially translucent such that the physical display can be at least partially viewed through the image when the image is visually overlaid on the physical display.  (Yan discloses a user may visually compare the transparent graphic representation 711 of the planogram with the actual image of the location 110, ¶99)
	Regarding claim 5, the combination discloses the camera equipped tablet computer (e.g., para 33). However, the combination does not explicitly disclose that the mobile camera-equipped device controls the translucency of the images as described in the following limitation(s): “wherein translucency of the image is selectively controllable by the mobile camera-equipped device”.   Nevertheless, the examiner takes Official Notice that controlling translucency of images using a mobile camera is and old and well-known method of making images translucent. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the camera equipped tablet computer of the combination, to include the capability to control image translucency as taught by Official Notice in order to control the image transparency by mixing colors and facilitate the visualization of the overlay of the first and second image.
	Regarding claim 6, the combination discloses:
	wherein the information regarding the discrete loose components includes identifying information for products. (Yan discloses the object identifier may include the stock keeping unit (SKU) number, or other unique number or string, associated with the specific make, model, brand, type, color, size, or other specifications regarding the dimensions, weight, and appearance of a product.”, ¶¶67-72)
	Regarding claim 7, the combination discloses:
	 wherein identifying information for products includes corresponding stock-keeping unit (SKU) numbers.  (Yan discloses SKU, ¶¶67-72)
	Regarding claim 8, the combination discloses:
	wherein the information regarding the discrete loose components further includes quantity information for the products.  (Yan discloses show the number of the products, ¶98)
	Regarding claim 9, the combination discloses:
	wherein forming the first and second image comprises capturing corresponding digital photographic images of the physical display.  (Yan discloses a user with a GUI that includes controls for capturing an image of a physical location, ¶¶66-69 and figures 1-13)
	Regarding claim 10, the combination discloses:
	wherein forming the first and second images comprises forming virtual representations of the display. (Yan discloses the graphical representation of the planogram, ¶¶66-72) 
	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yan and Birch combinations as applied to claim 1, and further in view of Wu et al. (US 20150363758 A1, hereinafter Wu).
	Regarding claim 11, the combination discloses:
	wherein forming at least one of the first and second images comprises forming a plurality of images of the display using different fields of view. (Yan discloses generate planograms; image of a specific shelves or racks; images of products, ¶¶66-69;  Birch discloses the image acquisition module 130 may repeatedly control the camera 135 to acquire multiple images; prepare the planogram, and repeated the process, ¶29 and figure 2)
	The combination substantially discloses the claimed invention, however, does not explicitly disclose “using different fields of view”; 
	However, Wu discloses:
	plurality of images of the display using different fields of view (fig. 3 and fig. 4, met by camera 42’s field of view)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method taught by Yan, to include the camera 42 that is pointed in different positions and orientations to cover different field of views, taught by Wu, in order to capture images of the display with different field of views, and form the planogram with real display images. 
	Regarding claim 12, the combination discloses:
	wherein providing the first and second images to the retail shopping facility comprises providing the plurality of images to the retail shopping facility.  (Yan discloses the images of the packages foods that may cause a change of the graphical representation of the planogram that results in an update of the planogram, ¶¶66-72, 79, 98-99)
	Regarding claim 13, the combination discloses:
	wherein providing the plurality of images to the retail shopping facility includes, at least in part, providing the plurality of images to the mobile camera-equipped device.  (Yan discloses the images of the packages foods that may cause a change of the graphical representation of the planogram that results in an update of the planogram, ¶79)
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yan and Birch combinations as applied to claim 1, and further in view of Hicks (US 20130051611 A1).
	Regarding claim 14, the combination substantially discloses the claimed invention, however, does not explicitly disclose “wherein the physical display comprises an end-cap display”.  
	However, Hicks discloses:
	wherein the physical display comprises an end-cap display (casual display, ¶14, Figs 1-3B)
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Hircks, in order to record the types of items displayed by the causal display (end-cap), (see:Hircks, 2).  
Response to Arguments
	Applicant's arguments filed on 11/23/2021 have been fully considered.
	USC 112 (a) Rejection
	Applicant’s arguments made with respect to the rejection set forth under 35 USC 112(a) have been fully considered and are persuasive. 
	Regarding applicant arguments, see Remarks pages 5-6. Examiner substantially agree that applicant has support for the overlay when the display is partially completed, and for the overlay when the display is complete. In addition, after considering applicant arguments, it became clear that the limitations  “whether the physical display has been, so far, properly put together” does not connect the overlay of “before the physical display is completely formed”, with the overlay of “upon completing formation of the physical display”; and thus does not 
	USC 112 (b) Rejection
	Examiner respectfully disagree with applicant that the term completed and incomplete can be defined by as having and not having all necessary parts fully describes in a clear way the appearance “of the completed properly- configured display”, “of a properly-configured though incomplete display”. In addition, as stated by applicant the term complete will vary, and so as the term incomplete see pages 7-9. Further, the current amendment does not define what complete and incomplete means, it only states how products are included and products relative positions, but still do not define the appearances. Therefore, the rejection is being maintained because as stated by the Board decision filed on 03/29/2021, page 9 "[ w ]hen a claim term depends solely on the unrestrained, subjective opinion of a particular individual purportedly practicing the invention, without sufficient guidance in the specification to provide objective direction to one of skill in the art, the term is indefinite." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1260 (Fed. Cir. 2014) (quotation omitted).   Therefore, the rejection under the 112(b) is maintained.
	USC 103 Rejection
	Applicant's arguments have been fully considered but are not persuasive. Applicant argues Yan or Birth does not disclose “checking a display more than once”. Examiner respectfully disagree with applicant because the claim language does not necessitate both options to occur - “before the physical display is completely formed”, with the overlay of “upon completing formation of the physical display”.
	Therefore, the rejection under the 103 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

	                                                                                                                              /FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627